Ao 2453;(11&. 02/18) iudgmem in a criminai case
' Sheet l

>

UNITED STATES DISTRiCT CoURT

Eastem District of Pennsylvania

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
v. )
R\CHARD C- RONEY, JR. F' LEU Case Number: DPAE2: 2:1BCR000339-001

USM Number: 72358-066

_ )
OCT. l 7 2018)
) MARK W. CATANZARO, ESQ.
BKATE BA (MAN, C|qu Defendant’s Attomey
THE DEFENDANT: Y~`~`Dep. clerk

|§ZIpleaded guilty to count(s) 1, 2, 3 and 4 on August 27, 2015

 

|:] pleaded nolo contendere to count(s)
which was accepted by the couit.

 

|:l was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18:1343 wiRE FRAUD 5/3/2013 1,2,3,4
The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to

the Sentencing Reforrn Act of 1984.
|:l The defendant has been found not guilty on count(s)

 

I:] Count(s) l:] is I:] are dismissed on the motion of the United States.

 

_ _ It is ordered that the defendant _must notify the United States attorney for this district within 30 da s of _any change of name, residence,
or mailing address until all fines, restitution,_costs, and special assessments imposed l_)y this judgment are fu ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

10/16/2018

cci M' LOWE’ A'USA Date of Imposition of Judgment

M. CATANZARO, Defense Attorney

G. McGARY, U.S. Probation
U'S' PreTrial M >%W¢QS
§LSU MarShal (2) §Zria/ture of Judg¢.( /

 

 

Joe| H. S|omsky, USDJ
Name and 'l`itle of I\)dge

0@46¢»; /é/, wm

 

Date

. AO 245B-(Rev. 02/18) Judgment in Criminal Case
Sheet 2 _ Imprisonment

_¢

Judgment _- Page ; of
DEFENDANTI RICHARD C. RONEY, JR.
CASE NUMBER: DPAEZ: 2:15CR000339-001

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

1 DAY on each of Counts 1, 2, 3 and 4 to run concurrently with each other.

l:l The court makes the following recommendations t0 the Bureau of Prisons:

|Zi The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:

|:] at l:l a.m. |:l p.m. on

 

|:l as notified by the United States Marshal.

|:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

I:] before 2 p.m. on

 

|:l as notified by the United States Marshal.

|:l as notified by the Probation or Pretrial Services Oflice.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on _ to
at _ , with a certified copy of this judgment
_ UNrrED sTATEs MARSHAL
By

 

DEPU l Y UNITED STATES MARSHAL

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3 ~ Supervised Release _

Judgment_Page __3___ of

l

DEFENDANT: RlCHARD C. RONEY, JR.
CASE NUMBER: DPAE2: 2:15CROOO339-OO1
SUPERVISED RELEASE

Upon release from imprisonrnent, you will be on supervised release for a term of :
5 YEARS on each of Counts 1, 2, 3 and 4 to run concurrently with each other.

MANDATORY CONDITIONS

1, You must not commit another federal, state or local ciime.
You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
M The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of nature substance abuse. (check if applicable)
4_ [:| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitutiOn. (check if applicable)

5. ij You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
l:|

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

7, [:| You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

\

Ao 24»513 (iiev. 02/18) Judgmem in a criminal case

Sheet 3A - Supervised Release
Judgment_Page 4 of 7

DEFENDANT: R|CHARD C. RONEY, JR.
CASE NUMBER: DPAEZ: 2215CR000339-OO1

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

EJ':'d

ll.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circurnstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work firll time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a fireann, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court

If the probation officer determines that you pose a risk to another person (including an or ganization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overvz'ew of Probation and Supervised
Release Conditz'ons, available at: www.uscourts.gov.

Defendant's Signature Date

AO 245B (Rev. 02/18) Judgment in a Criminal Case
c Sheet 3B _ Supervised Release

 

Judgment_Page _L of __l__
DEFENDANTZ RlCHARD C. RONEY, JR.
CASE NUMBERZ DpAEZI 2215CR000339-00'l

ADDITIONAL SUPERVISED RELEASE TERMS

The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
tax returns upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer in the
investigation of his financial dealings and shall provide monthly statements of his income including a|| personal and
business credit card statements.

The defendant shall provide all financial records regarding the purchase and sale of any real estate.

The defendant shall perform 350 hours of Community Service at the direction of the Probation Office.

 

AO 245B (Rev, 02/18) Judgment in a Criminal Case _
, . Sheet 5 - Criminal Monetary Penaltiei

L of 7

Judgment § Fage 6
Di§FENDANT; RicHARD c. RONEY, JR.
cAsE NUMBER-_ DPAEz: 2;150R000339-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Res"ti:tzi:zt:izo(r)i3
TOTALS $ 400.00 $ $ $ 71 , .

\:l The determination of restitution is deferred until . An Amended J'udgment in a Criminal Case (A0245C) will be entered
after such determination

g The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

' ` ` ` ` d otherwise in
l t, each a ee shall receive an approxirnatel ro ortioned aymcnt, unless specific _
fh;h;n$beri?%ildbin§i<;:rac§ri;lgae B:yy$:iit columpii elow. However, pursuant to 18{11.)8. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

N amc of Pa ee Total Loss** Restitution Or'der'ed Priorit or Percenta e
____y__ _________ __________ ___L_.___.__¥_.
Fideiity»Narionai Financiai s714,333.03 $714,333.03 100%
P.O. Box 241718
Omaha, NE 68124

ToTALs $ 714»333-03 $ _ 7_1‘§§§§;9§_

l:l Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the

fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

The court determined that the defendant does not have the ability to pay interest and it is ordered that:
m the interest requirement is waived for the l:l fine g restitution

l:] the interest requirement for the [:| fine ij restitution is modified as follows:

:*:I\Ir`sti§e foeric'{lims ofl'l`raftickin 1Act of 2015, Pub. L. No. 1 14-22.
in in s or t e tota amount ' ` '
after Sept§mber 13’ 1994, but begor§s§;sizltr§:zr,epg§rgd under Cliapters 109A, 110, llOA, and 113A of Title 18 for offenses committed on or

 

. 02/18) Judgment in a Criminal Case
AO 245B (l'zev Sheet 6 _ Schedule of Payments

Judgment-Page ; °f

DE`FENDANT: RicHARD c. RONEY, JR.
cAsE NUMBER; oPAEz; 2:150R000339-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Z] Lump sum payment of $ 400-00 _ due immediately, balance due

|:] not later than _ , or .
E] in accordance with |:] C, m D, [| E, or [] F below, or

|:| Payment to begin immediately (may be combined with l:| C, l:| D, or l:l F below); or

l:l Payment in equal (e.g., weekly, monthly, quarterly) installments of $ l _- over a period of
(e.g., months oryears), t0 commence (e.g., 30 or 60 days) after the date Of this judgment; Or

El Payment in equal monthly (e.g., weekly, month!y, quarterly) installments Of $ 5000-00 _ OVCI` a period Of

60 month _ (e.g., months or years), t0 commence 30 day§__ (e.g., 30 or 60 days) alter release from impriSOIlmeIlt tO a
term of supervision; or

|'_`| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from

imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Z] Special instructions regarding the payment of criminal monetary penalties:

The defendant shall make the initial restitution payment of $5,000.00 on or before October 17, 2018.

ent of criminal monetary penalties is due durin
e through the Federal Bureau of Pn'sons’ Inrnate

l:| Joint and Several

Defendant and Co-Defendant N ' '
and corresponding payee, if appzrlcr)r;)ens_aareid Case Nurnbers (including defendant number), Total Amount, Joint and Several Amount,

_Payments shal

l be 1' - '_
mtcrest’ (6) co app led in the follow

. n - _
mmumW restitution, (7)1V§`;rder. (l) assessment, (7-)rest1tu

tion `
assessment, (8) penalties, and prmc

iPaL (3) restitution `
9 . _ lnterest, (4 fine ~ -
( ) costs’ mclude cost of Prosecution )and clo)unnncclg:tl;.($) fine

 

